— Judgment unanimously affirmed. Memorandum: Defendant’s arguments on appeal lack merit. There is no requirement, particularly in the absence of a request, that the court specifically charge that the presumption in Penal Law § 165.55 (1) may be rebutted (People v Lewis, 125 AD2d 918, 919, lv denied 69 NY2d 882). The court properly charged the jury on the count of criminal possession of stolen property that it was not necessary to show that defendant’s possession was exclusive. The court’s charge on knowing possession of stolen property was proper, and it did not, as defendant argues, lead the jury to believe that defendant should have known that the property was stolen merely because it consisted of firearms. The court was not obliged to charge the jury that the People were required to prove the element of knowledge that the property was stolen to a "moral certainty”. That standard (to a "moral certainty”) has no application where circumstantial evidence relates to proof of only one element (People v Von Werne, 41 NY2d 584, 590; see also, People v Barnes, 50 NY2d 375, 379-380). Finally, *926the jury’s finding of defendant’s guilt was not against the weight of the evidence. (Appeal from judgment of Monroe County Court, Wisner, J. — criminal possession of stolen property, second degree, and another charge.) Present — Dillon, P. J., Denman, Boomer, Green and Lawton, JJ.